Citation Nr: 1440594	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  14-26 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes the Veteran previously had representation, which was withdrawn in February 2013.  The Veteran, in a June 2014 statement, confirmed the withdrawn representation and did not otherwise elect a new representative. 

In a June 2014 statement, the Veteran raised numerous issues that have not been adjudicated by the Agency of Original Jurisdiction.  He claims his current service-connected disabilities, to include the left wrist and right knee, are worse.  He claims entitlement to service connection for right ear deafness related to an in-service explosion and entitlement to service connection for arthritis of the bilateral hips, bilateral shoulders, and back.  He further claims disability compensation for his nose as a result of two surgeries done by VA doctors (i.e., compensation under the provisions of 38 U.S.C.A. § 1151).  The Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Id; see also 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims his service-connected disabilities render him unemployable.  He is currently service-connected for a left wrist disability, rated 40 percent disabling, a right knee disability, rated with two separate disability ratings at 30 percent and 10 percent respectively, and an anxiety disorder, which is currently rated at 0 percent disabling.  His combined total disability rating is 60 percent.  He further raises additional disorders affecting his employability, which are not currently service-connected, but he believes they are related to his military service.

Specifically, in a June 2014 statement attached to his substantive appeal Form 9, the Veteran describes current manifestations of his right knee and left wrist disabilities, which he claims worsen and further deteriorate over time.  He further identifies conditions that are not currently service-connected, but he feels "should be rated."  Specifically, he indicates he has right ear deafness as a result of an in-service explosion and various problems with his nose, to include sleep disturbances, as a result of surgeries conducted by VA doctors.  He further indicates arthritis in his hips, back, and shoulders.  

None of these issues have been properly developed or adjudicated by the AOJ, and as indicated above, they are referred to the AOJ for proper development.  The TDIU claim, however, is "inextricably intertwined" with the claims referred herein to the AOJ.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the TDIU issue must be adjudicated after full development and adjudication of the Veteran's referred increased rating, service connection, and 38 U.S.C.A. § 1151 claims.  

Notwithstanding the intertwined issues, the Board further notes the Veteran was last afforded a VA examination to determine his employability in June 2011, over four years ago.  Since that time, the Veteran claims his disabilities have worsened and he has received additional treatment.  The Board notes that the May 2014 Statement of the Case indicates a "review of electronic treatment records for the period September 29, 2009 through November 17, 2011 from VAMC Montgomery was conducted on December 16, 2011."  These VA outpatient treatment records are not currently in the Veteran's claims folder or electronic file.  Indeed, aside from VA examination reports, the claims folder does not contain any VA outpatient treatment records beyond August 2007.  

In light of the circumstances here, the RO/AMC must obtain VA outpatient treatment records from August 2007 to the present and ensure the records are associated with the Veteran's claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).

VA examinations are also warranted to ascertain the current severity and etiology of all identified disorders and to obtain a more recent opinion as to whether service-connected disabilities alone render the Veteran unemployable.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the TDIU issue, and the RO/AMC should obtain and associate with the claims folder the Veteran's medical records for treatment from the VA Medical Center in Montgomery, Alabama and all associated outpatient clinics dated from August 2007 to the present.  All efforts to obtain VA records should be fully documented.

2.  The RO/AMC should fully develop and adjudicate all reasonably raised claims as noted in the introduction above, to include entitlement to increased ratings for left wrist and right knee disabilities; entitlement to service connection for right ear deafness and arthritis of the hips, shoulders, and back; and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of two nose surgeries performed at VA Medical Centers.

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for a general medical examination to ascertain the current severity of the Veteran's service-connected disabilities, to include the left wrist, right knee, and anxiety disorder.  The examiner should note in the examination report all pertinent pathology associated with the service connected disabilities.  

The claims file must be made available to the examiner in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, either alone or in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

The examiner is asked to focus on the functional effects of the Veteran's service connected disabilities on his capacity for employment.

A complete rationale for all opinions must be provided.  

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, and after full development and adjudication of inextricably intertwined issues, readjudicate the claim of entitlement to TDIU.  If the claim is denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

